[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ALIMONY AND SUPPORT PENDENTE LITE
The plaintiff will pay to the defendant as unallocated alimony and support pendente lite the sum if $680.00 per week payable as follows: Defendant will pay for all the items on his financial affidavit marked with an asterisk except that in making the calculations the fuel was adjusted to $10.00 and the telephone was eliminated which will be paid by the plaintiff; all of which totals $380.00 per week. The defendant will pay to the plaintiff the balance of $300.00 per week in cash.
Berdon, Judge Trial Referee